t c memo united_states tax_court staffmore llc petitioner v commissioner of internal revenue respondent docket no filed date thomas j profy iv and john a torrente for petitioner sandra marie jefferson joseph w spires and nancy m gilmore for respondent memorandum opinion jacobs judge petitioner comes before this court requesting that we review respondent’s determination of employment status employee or independent_contractor with respect to sh one of petitioner’s workers during the worker whose employment status is involved in this matter is not a continued and and restrain respondent from making his determination available for public inspection until this case is concluded respondent has filed a motion to dismiss for lack of jurisdiction as supplemented respondent’s motion respondent asserts that this court does not have jurisdiction to review respondent’s determination of sh’s employment classification additionally respondent asserts that this court lacks jurisdiction under sec_6110 to restrain public disclosure of the redacted version of a form ss-8 letter informing petitioner of respondent’s determination as to the employment classification of sh all section references are to the internal_revenue_code in effect for the years at issue background the following undisputed facts are established by the pleadings and the exhibits attached thereto at the time the petition was filed petitioner’s principal_place_of_business was in pennsylvania petitioner a single-member limited_liability_company was a staffing agency that contracted with mental and behavioral health providers clients to provide them with clinical and nonclinical continued party to this case to protect the worker’s privacy the worker is referred to by initials staff persons the staff persons provided services to the clients under the supervision of the clients’ respective case managers on date petitioner filed a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding requesting a determination as to the employment status of sh petitioner had been treating sh as an independent_contractor on date respondent responded to that request form ss-8 letter determining that sh was petitioner’s employee the form ss-8 letter stated this determination is based on the application of law to the information presented to us and or discovered by us during the course of our investigation however we are not in a position to personally judge the validity of the information submitted this ruling pertains to all workers performing services under the same or similar circumstances it is binding on the taxpayer to whom it is addressed however sec_6110 of the code provides it may not be used or cited as precedent sec_7436 concerns reclassifications of worker status that occur during irs examinations as this determination is not related to an irs audit it does not constitute a notice_of_determination under the provisions of sec_7436 nor is this an audit for purposes of entitling you to sec_530 relief further explained below if you are not otherwise eligible for such relief the record contains no indication that respondent has ever conducted an audit or examination of petitioner attached to the form ss-8 letter was a notice number notice--we are going to make your determination_letter available for public inspection public disclosure notice the public disclosure notice stated that a redacted copy of the form ss-8 letter would be made available for public inspection at the internal_revenue_service irs electronic reading room on the irs gov web site attached to the public disclosure notice was a draft of the redacted form ss-8 letter petitioner was informed when you disagree with the redacted copy you can request more deletions by returning the copy to us at the address shown on this notice with the information you want deleted enclosed within brackets we can delete only the information that relates to one of the categories that we listed in the above section entitled deletions we may have made to your original determination_letter please also include a statement that specifies which category applies to each deletion you’ve requested the public disclosure notice stated that petitioner could request a delay in availability for public inspection of up to days or if there was an ongoing transaction related to the determination a delay of up to days after the completion of the transaction whichever was earlier petitioner could request a second delay for good cause of days or if there was an ongoing transaction related to the determination a delay of days after the completion of the transaction this second request was required to be sent to the irs no later than days before the end of the original delay period the public disclosure notice stated that the form ss-8 letter would be open to public inspection on date the last date to request the irs to review any additional redactions to the form ss-8 letter was date the last date to request a delay in releasing the form ss-8 letter was date and the last date to petition the tax_court with respect to any disputed redactions was date on date petitioner’s attorney john a torrente mailed a letter to respondent objecting to respondent’s employment status determination and stating we are requesting that this redacted determination_letter be deleted and not published at all during the review and appeal period as we plan to petition the tax_court on both issues it is our understanding that the release of this letter is prohibited pending reconsideration and appeal of the ss-8 determination on date petitioner filed a petition with this court in its petition petitioner asks the court to review respondent’s determination that sh was petitioner’s employee and prevent the publication of respondent’s determination in any form pending the instant appeal on date mr torrente mailed a followup letter to respondent stating that his office has filed an appeal with the united_states tax_court on date in light of the above we are requesting and please allow this correspondence to confirm a delay in publication of the date notice_of_determination in its entirety issued to staffmore llc until a final_decision is issued by the united_states tax_court discussion this court may exercise jurisdiction only to the extent authorized by congress 135_tc_222 however we have the authority to determine whether we have jurisdiction over a particular case 83_tc_309 jurisdiction must be shown affirmatively and petitioner as the party invoking the jurisdiction of this court bears the burden of proving that we have jurisdiction over its case see 114_tc_268 aff’d 22_fedappx_837 9th cir in respondent’s motion respondent first asserts that we lack jurisdiction to review respondent’s determination that sh was an employee of petitioner sec_7436 governs proceedings in this court for determining employment status sec_7436 provides sec_7436 creation of remedy --if in connection with an audit of any person there is an actual controversy involving a determination by the secretary as part of an examination that-- one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of with respect to such an individual upon the filing of an appropriate pleading the tax_court may determine whether such a determination by the secretary is correct and the proper amount of employment_tax under such determination any such determination by the tax_court shall have the force and effect of a decision of the tax_court and shall be reviewable as such respondent emphasizes that the form ss-8 letter sent to petitioner states that this determination is not related to an irs audit consequently respondent maintains that we lack jurisdiction in this matter petitioner counters by stating that respondent’s date form ss- letter is in fact a notice_of_determination of employment status of an ss-8 determination which is confirmed by the first sentence of the irs’s own letter the first sentence of the form ss-8 letter states the purpose of this letter is to respond to a request for a determination of employment status for federal employment_tax purposes concerning the work relationship between staffmore llc referred to as ‘the firm’ in the rest of the letter and sh referred to as ‘the worker’ in the rest of the letter continuing petitioner argues that t he irs is estopped from arguing that the date correspondence is not appealable to the tax_court as the very first sentence confirms that a determination of employment status was issued finally petitioner asserts that if respondent’s motion is granted because of what petitioner refers to as hyper- technical arguments the court would be wasting judicial resources because the employment status of sh would eventually be resolved by the court after respondent issues petitioner a notice_of_deficiency we have jurisdiction to review determinations of employment status only if they arise in connection with an irs audit and an examination sec_7436 in this matter no audit or examination occurred rather respondent merely reviewed the information petitioner reported on its form ss-8 submission the instructions to form ss-8 makes this clear neither the form ss-8 determination process nor the review of any records in connection with the determination constitutes an examination audit of any federal tax_return if the periods under consideration have petitioner’s submission of form ss-8 is in essence a request that the irs make a determination as to a worker’s employment classification for a taxable_period or periods separate and apart from the irs’ normal audit and examination procedures see revproc_2005_32 sec_4 2005_1_cb_1206 the submission of form ss-8 is analogous to a taxpayer’s request for a private_letter_ruling been previously examined the form ss-8 determination process will not constitute a reexamination under irs reopening procedures because this is not an examination of any federal tax_return the appeal rights available in connection with an examination do not apply to a form ss-8 determination consequently we hold that we do not have jurisdiction over respondent’s determination as to sh’s employment status respondent also asserts in his motion to dismiss that we lack jurisdiction to delay the release of the redacted copy of the form ss-8 letter sec_6110 states that except as otherwise provided the text of any written_determination and any background_file_document relating to such written_determination shall be open to public inspection at such place as the secretary may by regulations prescribe sec_6110 provides this court with jurisdiction to review disputes between taxpayers and the commissioner with respect to those portions of any written_determination which shall be open to public inspection in its petition petitioner requested that no portion of the form ss-8 letter be published pending the instant appeal because we find that we lack jurisdiction to hear the underlying matter petitioner’s request is moot accordingly we need not decide whether to grant petitioner’s request in sum we will grant respondent’s motion with respect to respondent’s determination of employment status because petitioner’s appeal of sh’s determination of employment status is now complete petitioner’s request to delay the publication of the redacted form ss-8 letter is moot to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
